Citation Nr: 0304634	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-13 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 2, 2002, 
for the grant of service connection and assignment of a 20 
percent disability rating for subluxation of the left 
patella.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from December 1978 to 
March 1979 and from November 1990 to June 1991, with 
additional periods of active duty for training and inactive 
duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
subluxation of the left patella, with a 20 percent disability 
rating assigned as of April 2, 2002.  The veteran disagrees 
with the assigned effective date. 

The Board notes that the veteran had previously appealed the 
initial rating assigned for her service-connected left knee 
disorder, arguing that she was entitled to a higher rating.  
The Board remanded that claim in January 2001 for additional 
development.  In June 2002, the RO granted a 20 percent 
rating for subluxation of the left patella, as discussed 
above, and continued the 10 percent rating for degenerative 
changes of the left knee that had been in effect since 1993.  
A supplemental statement of the case (SSOC) was issued in 
June 2002 on the increased rating issues, while a statement 
of the case (SOC) was issued in July 2002 on the earlier 
effective date claim.  When the veteran submitted her 
substantive appeal in August 2002, she indicated that she had 
reviewed the SOC and SSOC, and she only wanted to appeal the 
issue concerning the effective date for the 20 percent 
rating.  The veteran has effectively withdrawn the appeal she 
previously perfected as to the increased rating claims, and 
the Board will not address these issues.

The Board notes a hearing in Washington, D.C., was scheduled 
in February 2003 in accordance with the veteran's request, 
but she did not appear.


FINDING OF FACT

Subluxation of the veteran's left patella was first shown on 
April 1, 2002.


CONCLUSION OF LAW

The veteran is entitled to an effective date of April 1, 
2002, but no earlier, for the grant of service connection and 
assignment of a 20 percent evaluation for subluxation of the 
left patella.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400(b)(2)(i), 3.400(o) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate her claim.  The July 2002 SOC 
explained the VCAA to the veteran and informed her what 
evidence and information VA would be obtaining.  The SOC 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, employment records, 
etc., but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  In this case, an effective date will be 
assigned consistent with when the facts show an evaluation 
for subluxation of the left patella was warranted.  This will 
be discussed in more detail below.  All medical records 
referenced by the veteran have been obtained in order to 
assess when subluxation was first manifested.  The veteran 
has not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to her claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist her in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  



B. Legal Analysis

The veteran's original claim for compensation for a left knee 
disorder was received in 1993.  Service connection for 
chondromalacia patella of the left knee, with degenerative 
changes, was granted as of date of receipt of claim - 
August 23, 1993 - with assignment of a 10 percent rating.  
During the course of the veteran's appeal for a higher 
rating, she underwent a VA examination on April 1, 2002, when 
x-rays showed moderate lateral displacement of the patella, 
suggesting lateral dislocation of the patella.  The x-ray 
report suggested that clinical correlation was needed.  The 
RO asked the VA examiner who had conducted the physical 
examination in April 2002 to review the x-ray reports and 
submit medical opinions.  In May 2002, that examiner 
completed an addendum to the report, indicating that review 
of the claims file did not show findings suggesting 
subluxation of the patella prior to the April 2002 x-rays.  
Based on this evidence, the RO granted service connection for 
subluxation of the left patella, with a 20 percent rating 
assigned from April 2, 2002.  The veteran has claimed an 
earlier effective date is warranted, arguing that the 20 
percent rating should be retroactive to 1993 when she was 
first diagnosed with a chronic left knee disorder.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  With a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

Since the veteran appealed the initial rating assigned for 
her left knee disorder, consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  The effective 
date of an award of increased compensation can be the 
earliest date as of which it was ascertainable that an 
increase in disability has occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

When the veteran filed her claim in 1993, it was an original 
claim for compensation.  That claim, as well as her 
subsequent appeal for a higher initial rating, encompassed a 
claim to rate all manifestations of the service-connected 
disability.  It is for this reason that the RO was able to 
grant service connection for subluxation of the left patella 
without the veteran needing to file another claim.  The 
pertinent issue is whether it was factually ascertainable 
that the veteran was entitled to a separate rating for 
subluxation of the left patella when she filed her original 
claim in 1993, and, if not, as of which date such a condition 
was shown by the record. 

Initially, the veteran's left knee disorder was rated under 
Diagnostic Code 5010, based on x-ray findings of degenerative 
changes.  Where the medical evidence shows that the veteran 
has separate and distinct manifestations, such as arthritis 
of a joint, with associated limitation of motion or painful 
motion, and subluxation or instability of the knee, separate 
ratings can be assigned.  See VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  Diagnostic Code 5257, for other impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent disability rating for moderate impairment, and a 30 
percent rating for severe impairment of the knee.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  

The evidence of record includes VA examination reports and 
outpatient treatment records dated from 1993 to 2002, as well 
as some private medical records.  The Board has thoroughly 
reviewed these records.  In this case, it can be ascertained, 
with certainty, that subluxation of the veteran's left 
patella was not shown until April 1, 2002.  X-rays conducted 
on April 1, 2002, showed lateral displacement of the patella, 
consistent with dislocation, and a medical professional has 
stated this was the first evidence of such a manifestation.  
That opinion is persuasive and certainly supported by x-rays 
conducted in September 1993, July 1996, October 1996, January 
1999, and April 2000, as well as magnetic resonance imaging 
(MRI) conducted in July 1996, which consistently showed 
degenerative disease of the veteran's left knee, but no 
dislocation.  There is no medical evidence to the contrary.

Whether the grant of service connection for subluxation of 
the left patella is classified as a part of the veteran's 
original claim for compensation or as part of a claim for an 
increase, VA regulations dictate that, regardless of the date 
of claim, an effective date will be assigned as of the date 
entitlement is shown, or, in other words, as of the date it 
is factually ascertainable that the veteran is entitled to 
the rating ultimately assigned.  As discussed above, in this 
case, the evidence is clear that subluxation of the veteran's 
left patella was shown no earlier than April 1, 2002, and 
that is, by law, the earliest effective date that can be 
granted.  The RO appears to have made a typographical error 
by assigning an effective date of April 2, 2002.  Therefore, 
to the extent it may be more favorable to the veteran, the 
Board grants an effective date of April 1, 2002.  However, 
for the reasons discussed above, an earlier effective date 
cannot be assigned.








	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of April 1, 2002, is granted for the grant 
of service connection and assignment of a 20 percent 
disability rating for subluxation of the left patella.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

